 
Ex. 10.24


 
 
CREDIT AGREEMENT
 
among
 
VECTREN UTILITY HOLDINGS, INC.,
as Borrower,
 
INDIANA GAS COMPANY, INC.,
as Guarantor,
 
SOUTHERN INDIANA GAS AND ELECTRIC COMPANY,
as Guarantor,
 
VECTREN ENERGY DELIVERY OF OHIO, INC.,
as Guarantor,
 
THE LENDERS SIGNATORY HERETO,
 
MIZUHO CORPORATE BANK, LTD.,
 
UNION BANK OF CALIFORNIA, N.A. and
 
WACHOVIA BANK, N.A.,
 
as Co-Documentation Agents
 
LASALLE BANK NATIONAL ASSOCIATION,
as Syndication Agent
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
Dated as of November 10, 2005
 
J.P. MORGAN SECURITIES, INC.
and
LASALLE BANK NATIONAL ASSOCIATION
JOINT LEAD ARRANGERS AND BOOK RUNNERS
 


 

13285046 01789880
   





--------------------------------------------------------------------------------





ARTICLE IDEFINITIONS1
 
ARTICLE IITHE CREDITS12
 
2.1Commitments12
 
2.2Required Payments; Clean-Down; Termination12
 
2.3Ratable Loans12
 
2.4Types of Advances12
 
2.5Facility Fee; Changes in Aggregate Commitment12
 
2.6Minimum Amount of Each Advance13
 
2.7Optional Principal Payments13
 
2.8Method of Selecting Types and Interest Periods for New Advances14
 
2.9Conversion and Continuation of Outstanding Advances14
 
2.10Changes in Interest Rate, etc15
 
2.11Rates Applicable After Default15
 
2.12Method of Payment15
 
2.13Notes; Telephonic Notices16
 
2.14Interest Payment Dates; Interest and Fee Basis16
 
2.15Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions16
 
2.16Lending Installations17
 
2.17Non-Receipt of Funds by the Administrative Agent17
 
2.18Use of Proceeds17
 
2.19Facility LCs17
 
2.20Extension of Facility Termination Date22
 
ARTICLE IIIYIELD PROTECTION; TAXES23
 
3.1Yield Protection23
 
3.2Changes in Capital Adequacy Regulations23
 
3.3Availability of Types of Advances24
 
3.4Funding Indemnification24
 
3.5Taxes24
 
3.6Lender Statements; Survival of Indemnity26
 
3.7Replacement of Lenders27
 
ARTICLE IVCONDITIONS PRECEDENT27
 
4.1Initial Credit Extension27
 
4.2Each Credit Extension28
 
ARTICLE VREPRESENTATIONS AND WARRANTIES29
 
5.1Existence and Standing29
 
5.2Authorization and Validity29
 
5.3No Conflict; Government Consent29
 
5.4Financial Statements29
 
5.5Material Adverse Change30
 
5.6Taxes30
 
5.7Litigation and Contingent Obligations30
 
5.8Subsidiaries30
 
5.9ERISA30
 
5.10Accuracy of Information31
 
5.11Regulation U31
 
5.12Material Agreements31
 
5.13Compliance With Laws31
 
5.14Ownership of Properties31
 
5.15Plan Assets; Prohibited Transactions31
 
5.16Environmental Matters31
 
5.17Investment Company Act32
 
5.18Insurance32
 
5.19Solvency32
 
5.20Public Utility Holding Company Act32
 
5.21Existing Credit Agreement33
 
5.22Reportable Transaction33
 
ARTICLE VICOVENANTS33
 
6.1Financial Reporting33
 
6.2Use of Proceeds34
 
6.3Notice of Default34
 
6.4Conduct of Business35
 
6.5Taxes35
 
6.6Insurance35
 
6.7Compliance with Laws35
 
6.8Maintenance of Properties35
 
6.9Inspection36
 
6.10Merger36
 
6.11Sale of Assets36
 
6.12Investments and Acquisitions36
 
6.13Liens37
 
6.14Affiliates38
 
6.15Leverage Ratio38
 
6.16Certain Restrictions38
 
ARTICLE VIIDEFAULTS39
 
ARTICLE VIIIACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES41
 
8.1Acceleration; Facility LC Collateral Account41
 
8.2Remedies Not Exclusive42
 
8.3Amendments42
 
8.4Preservation of Rights43
 
ARTICLE IXGENERAL PROVISIONS43
 
9.1Survival of Representations43
 
9.2Governmental Regulation43
 
9.3Headings43
 
9.4Entire Agreement43
 
9.5Several Obligations; Benefits of this Agreement43
 
9.6Expenses; Indemnification44
 
9.7Numbers of Documents44
 
9.8Accounting44
 
9.9Severability of Provisions45
 
9.10Nonliability of Lenders45
 
9.11Confidentiality45
 
9.12Nonreliance46
 
9.13Disclosure46
 
9.14USA PATRIOT ACT NOTIFICATION46
 
ARTICLE XTHE ADMINISTRATIVE AGENT47
 
10.1Appointment; Nature of Relationship47
 
10.2Powers47
 
10.3General Immunity47
 
10.4No Responsibility for Loans, Recitals, etc47
 
10.5Action on Instructions of Lenders48
 
10.6Employment of Agents and Counsel48
 
10.7Reliance on Documents; Counsel48
 
10.8Agent’s Reimbursement and Indemnification48
 
10.9Notice of Default49
 
10.10Rights as a Lender49
 
10.11Lender Credit Decision49
 
10.12Successor Administrative Agent49
 
10.13Administrative Agent’s and Arrangers’ Fees50
 
10.14Delegation to Affiliates50
 
10.15Co-Agents, Documentation Agent, Syndication Agent, etc50
 
ARTICLE XISETOFF; RATABLE PAYMENTS51
 
11.1Setoff51
 
11.2Ratable Payments51
 
ARTICLE XIIBENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS51
 
12.1Successors and Assigns51
 
12.2Participations52
 
12.3Assignments53
 
12.4Dissemination of Information54
 
12.5Tax Treatment54
 
ARTICLE XIIIGUARANTY54
 
13.1Guaranty54
 
13.2Waivers55
 
13.3Guaranty Absolute55
 
13.4Acceleration56
 
13.5Marshaling; Reinstatement56
 
13.6Delay of Subrogation56
 
ARTICLE XIVNOTICES57
 
14.1Notices57
 
14.2Limited Use of Electronic Mail57
 
14.3Effectiveness of Facsimile Documents and Signatures57
 
ARTICLE XVCOUNTERPARTS57
 
ARTICLE XVICHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL58
 
16.1CHOICE OF LAW58
 
16.2CONSENT TO JURISDICTION58
 
16.3WAIVER OF JURY TRIAL58
 







--------------------------------------------------------------------------------



CREDIT AGREEMENT
 
This Agreement, dated as of November 10, 2005, is among VECTREN UTILITY
HOLDINGS, INC., as Borrower, INDIANA GAS COMPANY, INC., as Guarantor, SOUTHERN
INDIANA GAS AND ELECTRIC COMPANY, as Guarantor, VECTREN ENERGY DELIVERY OF OHIO,
INC., as Guarantor, the Lenders party hereto, LASALLE BANK NATIONAL ASSOCIATION,
as an LC Issuer and as Syndication Agent, and JPMORGAN CHASE BANK, N.A., as an
LC Issuer and as Administrative Agent. The parties hereto agree as follows:
 
ARTICLE I  
 
DEFINITIONS
 
As used in this Agreement:
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
 
“Additional Lender” - see Section 2.5.3.
 
“Administrative Agent” means JPMCB in its capacity as contractual representative
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.
 
“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Administrative Agent, completed by a
Lender and furnished to the Administrative Agent in connection with this
Agreement.
 
“Advance” means a borrowing hereunder (or conversion or continuation thereof)
consisting of the aggregate amount of the several Loans made on the same
Borrowing Date (or date of conversion or continuation) by the Lenders to the
Borrower of the same Type and, in the case of Eurodollar Loans, for the same
Interest Period.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as changed from time to time pursuant to the terms hereof. On the date
hereof, the amount of the Aggregate Commitment is $515,000,000.
 
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders.
 
“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.
 
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing on the Aggregate Commitment (without regard to usage)
at such time as set forth in the Pricing Schedule.
 
“Applicable Margin” means, at any time, with respect to Advances of any Type at
any time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type, as set forth in the Pricing Schedule.
 
“Arrangers” means each of JPMorgan Securities, Inc. and LaSalle Bank National
Association, in their capacities as Joint Lead Arrangers and Book Runners.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Authorized Officer” means any Vice President, the Secretary, the Treasurer, the
Assistant Secretary and Assistant Treasurer of the Borrower or a Guarantor,
acting singly.
 
“Borrower” means Vectren Utility Holdings, Inc., an Indiana corporation, and its
successors and assigns.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” - see Section 2.8.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, New York and Indianapolis for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and Indianapolis for the conduct of
substantially all of their commercial lending activities.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.
 
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of the
Parent, (ii) the occurrence during any period of twelve (12) consecutive months,
commencing before or after the date of this Agreement, pursuant to which
individuals who on the first day of such period were directors of the Parent
(together with any replacement or additional directors who were nominated or
elected by a majority of directors then in office) cease to constitute a
majority of the Board of Directors of the Parent or (iii) the Parent shall cease
to own, free and clear of any Lien, 100% of the issued and outstanding capital
stock of the Borrower.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Collateral Shortfall Amount” is defined in Section 8.1.
 
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to and participate in Facility LCs issued upon the application of, the Borrower
in an aggregate amount not exceeding the amount set forth opposite its name on
Schedule I, as it may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.3, or as otherwise modified from time to time
pursuant to the terms hereof.
 
“Consolidated Indebtedness” means at any time the Indebtedness of a Person and
its Subsidiaries calculated on a consolidated basis as of such time.
 
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of a Person and its Subsidiaries calculated on a consolidated basis as of such
time.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person
(other than accounts payable of such Person’s Subsidiary arising in the ordinary
course of such Subsidiary’s business payable on terms customary in the trade),
or agrees to maintain the net worth or working capital or other financial
condition of any other Person, or otherwise assures any creditor of such other
Person against loss, including, without limitation, any comfort letter,
operating agreement or take-or-pay contract.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
 
“Conversion/Continuation Notice” - see Section 2.9.
 
“Credit Extension” means the making of an Advance, the issuance of a Facility LC
hereunder or the amendment or extension of a Facility LC.
 
“Credit Extension Date” means the Borrowing Date for an Advance, the issuance
date for a Facility LC or the date of amendment or extension of a Facility LC.
 
“Default” means an event described in Article VII.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Base Rate” means, with respect to any Eurodollar Advance or a
Eurodollar Loan for the relevant Interest Period applicable to such Eurodollar
Advance, the rate determined by the Administrative Agent to be the rate at which
JPMCB offers to place deposits in U.S. dollars with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of JPMCB’s relevant portion of the Eurodollar Advance and having a maturity
approximately equal to such Interest Period.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance or a Eurodollar
Loan for the relevant Interest Period, the sum of (i) the quotient of (a) the
Eurodollar Base Rate applicable to such Interest Period, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (ii) the Applicable Margin for Eurodollar Advances. The
Eurodollar Rate shall be rounded to the next higher multiple of 1/16 of 1% if
the rate is not such a multiple.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Existing Credit Agreement” means the Credit Agreement, dated as of June 24,
2004, among the Borrower, the Guarantors, various financial institutions and
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA), as agent.
 
“Existing Indebtedness” means Indebtedness existing on the date hereof.
 
“Facility LC” is defined in Section 2.19.1.
 
“Facility LC Application” is defined in Section 2.19.3.
 
“Facility LC Collateral Account” is defined in Section 2.19.11.
 
“Facility Termination Date” means the earlier to occur of (i) November 10, 2010
(or any later date as may be established pursuant to Section 2.20) or (ii) any
earlier date on which the Aggregate Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
 
“Fee Letters” means each of (i) that certain letter agreement dated as of
October 17, 2005 among Vectren Capital, Corp., the Borrower and LaSalle Bank
National Association and (ii) that certain letter agreement dated as of October
17, 2005 among Vectren Capital, Corp., the Borrower, JPMorgan Chase Bank, N.A.
and JPMorgan Securities, Inc.
 
“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to, interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options or
(iii) to the extent not otherwise included in the foregoing, any Rate Hedging
Agreement.
 
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin for Floating Rate
Advances, in each case changing when and as the Alternate Base Rate changes.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.
 
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.
 
“Guaranteed Obligations” - see Section 13.1.
 
“Guarantor” means each of Indiana Gas Company, Inc., SIGECO and Vectren Energy
Delivery of Ohio, Inc., and each of their respective successors and assigns.
 
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances or other instruments, (v)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations, (vii) Contingent
Obligations, (viii) reimbursement and other obligations in connection with
letters of credit, (ix) Net Mark-to-Market Exposure of Rate Hedging Agreements
and other Financial Contracts, (x) Synthetic Lease Obligations and (xi) any
other obligation for borrowed money or other financial accommodation which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person.
 
“Interest Period” means, with respect to any Eurodollar Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
 
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
 
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors and assigns.
 
“LaSalle” means LaSalle Bank National Association, a national banking
association, in its individual capacity, and its successors and assigns.
 
“LC Commitment” means (i) with respect to JPMCB, $150,000,000 and (ii) with
respect to LaSalle, $100,000,000.
 
“LC Fee” is defined in Section 2.19.4.
 
“LC Issuers” means each of JPMCB (or any subsidiary or affiliate of JPMCB
designated by JPMCB) and LaSalle (or any subsidiary or affiliate of LaSalle
designated by LaSalle), in their capacities as issuers of Facility LCs
hereunder.
 
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
 
“LC Payment Date” is defined in Section 2.19.5.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.
 
“Lending Installation” means, with respect to a Lender, the office, branch,
subsidiary or affiliate of such Lender specified as such in its Administrative
Questionnaire or otherwise selected by such Lender pursuant to Section 2.16.
 
“Lien” means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
 
“Loan” means, with respect to a Lender, such Lender’s loans made pursuant to
Article II (or any conversion or continuation thereof).
 
“Loan Documents” means this Agreement, the Facility LC Applications, the Fee
Letters, the Notes, and any other documents or instruments now or hereafter
executed and delivered by or on behalf of the Borrower or any Guarantor to the
Administrative Agent or the Lenders to further evidence or govern the
Obligations.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
or any Guarantor to perform its obligations under the Loan Documents, or (iii)
the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent, the LC Issuers or the Lenders thereunder.
 
“Material Indebtedness” - see Section 7.5.
 
“Modify” and “Modification” are defined in Section 2.19.1.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage Indenture” means the Mortgage and Deed of Trust, dated as of April 1,
1932, between SIGECO and Bankers Trust Company (as supplemented from time to
time before or after the date hereof by various supplemental indentures
thereto).
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any other member of
the Controlled Group is a party to which more than one employer is obligated to
make contributions.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Hedging Agreements or other Financial
Contracts. “Unrealized losses” means the fair market value of the cost to such
Person of replacing such Rate Hedging Agreement or other Financial Contract as
of the date of determination (assuming the Rate Hedging Agreement or other
Financial Contract were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Hedging Agreement or other Financial Contract as of the date of
determination (assuming such Rate Hedging Agreement or other Financial Contract
were to be terminated as of that date).
 
“Non-U.S. Lender” - see Section 3.5(iv).
 
“Notes” means the Notes, each substantially in the form of Exhibit A hereto,
duly executed by the Borrower to the respective Lenders to evidence the Credit
Extensions, including any and all renewals, extensions, replacements and
modifications thereof.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, any LC Issuer or any
indemnified party arising under the Loan Documents.
 
“Other Taxes” - see Section 3.5(ii).
 
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time.
 
“Parent” means Vectren Corporation, an Indiana corporation.
 
“Participants” - see Section 12.2.1.
 
“Payment Date” means the last Business Day of each month.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any other member of the Controlled Group may have
any liability.
 
“Pricing Schedule” means the Schedule attached hereto identified as such.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMCB or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.
 
“Pro Rata Share” means, as to any Lender, when used with reference to an
aggregate or total amount, an amount equal to the product of (a) such aggregate
or total amount, multiplied by (b) a fraction, the numerator of which shall be
the sum of such Lender’s Commitment (or, if the Commitments have been
terminated, such Lender’s Outstanding Credit Exposure) and the denominator of
which shall be the Aggregate Commitment (or, if the Commitments have been
terminated, the Aggregate Outstanding Credit Exposure).
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Purchasers” - see Section 12.3.1.
 
“Rate Hedging Agreement” means an agreement, device or arrangement providing for
payments which are related to fluctuations of interest rates, exchange rates or
forward rates, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants.
 
“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Hedging Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement.
 
“Register” — see Section 12.3.4.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse each LC Issuer
for amounts paid by such LC Issuer in respect of any one or more drawings under
Facility LCs.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.
 
“Reports” - see Section 9.6.
 
“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“SIGECO” means Southern Indiana Gas and Electric Company, an Indiana
corporation.
 
“Single Employer Plan” means a Plan maintained by the Borrower or any other
member of the Controlled Group for employees of the Borrower or any other member
of the Controlled Group.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic or off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment). The amount of Synthetic Lease
Obligations of any Person under any such lease or agreement shall be the amount
which would be shown as a liability on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles if such lease or agreement
were accounted for as a Capitalized Lease.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
 
“Transferee” - see Section 12.4.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II  
 
THE CREDITS
 
2.1  Commitments. Subject to the terms and conditions of this Agreement and
prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to (i) make loans to the
Borrower and (ii) participate in Facility LCs issued upon the request of the
Borrower, provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, such Lender’s Outstanding Credit Exposure
shall not exceed its Commitment. No requested Credit Extension shall cause the
Aggregate Outstanding Credit Exposure to exceed the Aggregate Commitment.
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow such available amount under the Commitments at any time prior to the
Facility Termination Date. The Commitments to lend hereunder shall expire on the
Facility Termination Date. The Credit Extensions made by the Lenders pursuant
hereto shall be evidenced by the Notes. Each LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.19.
 
2.2  Required Payments; Clean-Down; Termination. The Aggregate Outstanding
Credit Exposure and all other unpaid Obligations shall be paid in full by the
Borrower on the Facility Termination Date. The Borrower shall cause the
aggregate amount of the Advances to not exceed zero for one Business Day in each
period of 364 consecutive days.
 
2.3  Ratable Loans. Each Advance hereunder shall consist of Loans made from the
several Lenders in accordance with their respective Pro Rata Shares.
 
2.4  Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.8 and 2.9.
 
2.5  Facility Fee; Changes in Aggregate Commitment.
 
2.5.1  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender according to its Pro Rata Share a facility fee at a per annum rate
equal to the Applicable Fee Rate from and after the date hereof to and including
the Facility Termination Date on such Lender’s Commitment (regardless of usage)
in effect from time to time. Such facility fees shall be payable in arrears on
the last Business Day of each quarter and on the Facility Termination Date.
 
2.5.2  The Borrower may permanently reduce the Aggregate Commitment in whole, or
in part ratably among the Lenders in integral multiples of $5,000,000, upon at
least three Business Days’ prior written notice to the Administrative Agent,
which notice shall specify the amount of any such reduction, provided,
however, that the amount of the Aggregate Commitment may not be reduced below
the Aggregate Outstanding Credit Exposure. All accrued facility fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Credit Extensions hereunder.
 
2.5.3  So long as no Default or Unmatured Default exists or would result
therefrom, the Borrower may, from time to time, by means of a letter delivered
to the Administrative Agent substantially in the form of Exhibit E, and
acknowledged by the Guarantors, request that the Aggregate Commitment be
increased to up to $575,000,000 (less the amount of any previous reductions of
the Aggregate Commitment pursuant to Section 2.5.2 above) by (a) increasing the
Commitment of one or more Lenders that have agreed to such increase and/or (b)
adding one or more commercial banks or other Persons as a party hereto (each an
“Additional Lender”) with a Commitment in an amount agreed to by any such
Additional Lender; provided that no Additional Lender shall be added as a party
hereto without the written consent of the Administrative Agent (which shall not
be unreasonably withheld). Any increase in the Aggregate Commitment pursuant to
this Section 2.5.3 shall be effective three Business Days after the date on
which the Administrative Agent has received and accepted the applicable increase
letter in the form of Annex 1 to Exhibit E (in the case of an increase in the
Commitment of an existing Lender) or assumption letter in the form of Annex 2 to
Exhibit E (in the case of the addition of an Additional Lender). The
Administrative Agent shall promptly notify the Borrower and the Lenders of any
increase in the amount of the Aggregate Commitment pursuant to this Section
2.5.3 and of the Commitment of each Lender after giving effect thereto. The
Borrower acknowledges that, in order to maintain Advances in accordance with
each Lender’s pro rata share of all outstanding Advances prior to any increase
in the Aggregate Commitment pursuant to this Section 2.5.3, a reallocation of
the Commitments as a result of a non-pro-rata increase in the Aggregate
Commitment may require prepayment of all or portions of certain Advances on the
date of such increase (and any such prepayment shall be subject to the
provisions of Section 3.4).
 
2.6  Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $10,000,000 and in integral multiples of $1,000,000 (if in
excess thereof), and each Floating Rate Advance may be in the amount of
$1,000,000 or an integral multiple thereof. The Borrower shall not request a
Eurodollar Advance if, after giving effect thereto, more than seven separate
Eurodollar Advances would be outstanding.
 
2.7  Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or, in a
minimum aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in
excess thereof, any portion of the outstanding Floating Rate Advances upon one
Business Day’s prior notice to the Administrative Agent. The Borrower may from
time to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Eurodollar Advances upon three Business Days’ prior notice to the
Administrative Agent. Each prepayment pursuant to this Section shall be made
together with accrued and unpaid interest to the date of such prepayment on the
principal amount paid.
 
2.8  Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Administrative Agent irrevocable notice (a “Borrowing Notice”)
not later than 10:00 a.m. (Chicago time) on the proposed Borrowing Date of each
Floating Rate Advance and three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:
 
(i)  the Borrowing Date, which shall be a Business Day, of such Advance,
 
(ii)  the aggregate amount of such Advance,
 
(iii)  the Type of Advance selected, and
 
(iv)  in the case of each Eurodollar Advance, the Interest Period applicable
thereto.
 
Any notice received later than 10:00 a.m. (Chicago time) on any day shall be
deemed to be received on the following Business Day. The Administrative Agent
shall notify the Lenders of the Borrower’s intent to borrow by 12:00 p.m.
(Chicago time) on the date it receives a timely Borrowing Notice from the
Borrower. Not later than 2:00 p.m. (Chicago time) on each Borrowing Date, each
Lender shall make available its Loan or Loans in immediately available funds to
the Administrative Agent at its address specified pursuant to Article XIV. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.
 
2.9  Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.7. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.7 or (y) the Borrower shall have given
the Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period.
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of a Floating Rate Advance into a Eurodollar Advance.
The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
10:00 a.m. (Chicago time) at least three Business Days prior to the date of the
requested conversion or continuation, specifying:
 
(i)  the requested date, which shall be a Business Day, of such conversion or
continuation,
 
(ii)  the aggregate amount and Type of the Advance which is to be converted or
continued, and
 
(iii)  the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.
 
2.10  Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9, at a rate per annum equal to the Floating Rate for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of each
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurodollar Advance based upon the Borrower’s selections under
Sections 2.8 and 2.9 and otherwise in accordance with the terms hereof. No
Interest Period may end after the Facility Termination Date.
 
2.11  Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.8, 2.9 or 2.10, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 2% per annum, (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum and (iii) the LC Fee
shall be increased by 2% per annum,  provided that, during the continuance of a
Default under Section 7.6 or 7.7, the interest rates set forth in clauses (i)
and (ii) above and the increase in the LC Fee set forth in clause (iii) above
shall be applicable to all Credit Extensions without any election or action on
the part of the Administrative Agent or any Lender.
 
2.12  Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, and without relief from
valuation and appraisement laws, in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XIV, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Borrower, by noon
(Chicago time) on the date when due and shall (except in the case of
Reimbursement Obligations for which an LC Issuer has not been fully indemnified
by the Lenders, or as otherwise specifically required hereunder) be applied
ratably by the Administrative Agent among the Lenders. Each payment delivered to
the Administrative Agent for the account of any Lender shall be delivered
promptly by the Administrative Agent to such Lender in the same type of funds
that the Administrative Agent received at its address specified pursuant to
Article XIV or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with JPMCB for each
payment of principal, interest, Reimbursement Obligations and fees as it becomes
due hereunder. Each reference to the Administrative Agent in this Section 2.12
shall also be deemed to refer, and shall apply equally, to each LC Issuer, in
the case of payments required to be made by the Borrower to such LC Issuer
pursuant to Section 2.19.6.
 
2.13  Notes; Telephonic Notices. Each Lender is hereby authorized to record the
principal amount of each of its Credit Extensions and each repayment on any
schedule attached to its Note (and each such record shall be conclusive, absent
manifest error), provided, however, that neither the failure to so record nor
any error in such recordation shall affect the Borrower’s obligations under such
Note. The Borrower hereby authorizes the Lenders and the Administrative Agent to
extend, convert or continue Advances, effect selections of Types of Advances and
to transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender believes in good faith to be acting on behalf
of the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Administrative Agent a written confirmation, if such confirmation is
requested by the Administrative Agent or any Lender, of each telephonic notice
signed by an Authorized Officer of the Borrower. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.
 
2.14  Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which such
Advance is prepaid, whether due to acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance shall be payable on the last day of
its applicable Interest Period, or any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and on the Facility Termination
Date. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three (3) months shall also be payable on the last day of each three
(3) month interval during such Interest Period. Interest, facility fees and LC
Fees shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (Chicago
time) at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, then (subject to
the second proviso of the definition of “Interest Period”) such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest in
connection with such payment.
 
2.15  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice and repayment notice received
by it hereunder. Promptly after notice from an LC Issuer, the Administrative
Agent will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder. The Administrative Agent will notify each Lender of the
interest rate applicable to each Eurodollar Advance promptly upon determination
of such interest rate and will give each Lender prompt notice of each change in
the Alternate Base Rate. Each determination by the Administrative Agent of the
applicable interest rate shall be binding and conclusive absent manifest error.
 
2.16  Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and each LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or such LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender for the benefit of such Lending
Installation. Each Lender and each LC Issuer may, by written notice to the
Administrative Agent and the Borrower in accordance with Article XIV, designate
replacement or additional Lending Installations through which Loans will be made
by it or Facility LCs will be issued by it and for whose account Loan payments
or payments with respect of Facility LCs are to be made.
 
2.17  Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
 
2.18  Use of Proceeds. The proceeds of the Credit Extensions shall be used for
general corporate purposes not prohibited by this Agreement.
 
2.19  Facility LCs.
 
2.19.1  Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial letters of credit
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC issued by it (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of the Borrower;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate amount of the outstanding LC Obligations shall not exceed
$250,000,000, (ii) the Aggregate Outstanding Credit Exposure shall not exceed
the Aggregate Commitment and (iii) the aggregate amount of the outstanding LC
Obligations issued by each LC Issuer shall not exceed such LC Issuer’s LC
Commitment. No Facility LC shall have an expiry date later than the earlier of
(x) the fifth Business Day prior to the Facility Termination Date and (y) one
year after its issuance; it being understood that if the Borrower so requests in
any applicable Facility LC Application, each LC Issuer may, in its sole and
absolute discretion, agree to issue a Facility LC that has automatic extension
provisions, provided that any such Facility LC must permit such LC Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Facility LC) by giving notice to the
beneficiary thereof not later than a day in each such twelve-month period to be
agreed upon at the time such Facility LC is issued, and provided, further, that
no Facility LC may have its expiry date extended to a date later than the date
referred to in clause (x) above.
 
2.19.2  Participations. Upon the issuance or Modification by an LC Issuer of a
Facility LC in accordance with this Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
 
2.19.3  Notice. Subject to Section 2.19.1, the Borrower shall give the
applicable LC Issuer notice prior to 10:00 a.m. (Chicago time) at least five
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, such LC Issuer shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by an LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which such LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to such LC Issuer and that the
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as such LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.
 
2.19.4  LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, (i) with respect to each standby Facility LC, a letter of credit fee at
a per annum rate equal to the Applicable Margin for Eurodollar Loans in effect
from time to time on the average daily undrawn stated amount under such standby
Facility LC, such fee to be payable in arrears on each Payment Date and
(ii) with respect to each commercial Facility LC, a one-time letter of credit
fee in an amount equal to 0.35% of the initial stated amount (or, with respect
to a Modification of any such commercial Facility LC which increases the stated
amount thereof, such increase in the stated amount) thereof, such fee to be
payable on the date of such issuance or increase (each such fee described in
this sentence, an “LC Fee”). The Borrower shall also pay to each LC Issuer for
its own account (x) at the time of issuance of each Facility LC, a fronting fee
in an amount to be agreed upon between such LC Issuer and the Borrower, and (y)
documentary and processing charges in connection with the issuance or
Modification of and draws under Facility LCs in accordance with such LC Issuer’s
standard schedule for such charges as in effect from time to time.
 
2.19.5  Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer that issued such Facility LC shall notify the Administrative Agent
and the Administrative Agent shall promptly notify the Borrower and each other
Lender as to the amount to be paid by such LC Issuer as a result of such demand
and the proposed payment date (the “LC Payment Date”). The responsibility of
each LC Issuer to the Borrower and each Lender shall be only to determine that
the documents (including each demand for payment) delivered under each Facility
LC in connection with such presentment shall be in conformity in all material
respects with such Facility LC. Each LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs issued by it as
it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by such LC Issuer, each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse such LC Issuer on demand for (i)
such Lender’s Pro Rata Share of the amount of each payment made by such LC
Issuer under each Facility LC issued by such LC Issuer to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.19.6 below, plus (ii)
interest on the foregoing amount to be reimbursed by such Lender, for each day
from the date of such LC Issuer’s demand for such reimbursement (or, if such
demand is made after 11:00 a.m. (Chicago time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Effective Rate for the first three days and, thereafter, at a rate of interest
equal to the rate applicable to Floating Rate Advances.
 
2.19.6  Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC issued by such LC Issuer, without presentment,
demand, protest or other formalities of any kind; provided that neither the
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by the Borrower or such Lender
to the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence of such LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) such LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. All such amounts paid by an LC Issuer and
remaining unpaid by the Borrower shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to (x) the rate applicable to
Floating Rate Advances for such day if such day falls on or before the
applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. Each LC Issuer will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by it from the Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC issued by such LC Issuer, but only to the extent such Lender has
made payment to such LC Issuer in respect of such Facility LC pursuant to
Section 2.19.5. Subject to the terms and conditions of this Agreement (including
without limitation the submission of a Borrowing Notice in compliance with
Section 2.8 and the satisfaction of the applicable conditions precedent set
forth in Article IV), the Borrower may request an Advance hereunder for the
purpose of satisfying any Reimbursement Obligation.
 
2.19.7  Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claim or defense whatsoever of the Borrower or of any
of its Affiliates against the beneficiary of any Facility LC or any such
transferee. No LC Issuer shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Borrower agrees that any
action taken or omitted by any LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Borrower and
shall not put any LC Issuer or any Lender under any liability to the Borrower.
Nothing in this Section 2.19.7 is intended to limit the right of the Borrower to
make a claim against an LC Issuer for damages as contemplated by the proviso to
the first sentence of Section 2.19.6.
 
2.19.8  Actions of LC Issuer. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
 
2.19.9  Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, such LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, such LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which any LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to the LC Issuers hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any defaulting Lender) or (ii) by reason of or on account of any LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to such
LC Issuer, evidencing the appointment of such successor Beneficiary; provided
that the Borrower shall not be required to indemnify any Lender, any LC Issuer
or the Administrative Agent for any claims, damages, losses, liabilities, costs
or expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of such LC Issuer in determining whether a
request presented under any Facility LC complied with the terms of such Facility
LC or (y) such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.19.9 is intended to limit the
obligations of the Borrower under any other provision of this Agreement.
 
2.19.10  Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.19 or any action taken or omitted by such indemnitees hereunder.
 
2.19.11  Facility LC Collateral Account. To the extent provided in Section 8.1,
the Required Lenders or the Administrative Agent at the direction of the
Required Lenders may demand that the Borrower immediately pay to the
Administrative Agent an amount equal to the aggregate outstanding amount of the
LC Obligations and the Borrower shall immediately upon any such demand make such
payment to the Administrative Agent to be held in a special collateral account
(the “Facility LC Collateral Account”) at the Administrative Agent’s office at
the address specified pursuant to Article XIV, in the name of the Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Lenders and in which the Borrower shall have no interest other than as
set forth in Section 8.1. The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the LC Issuers, a security interest in all of the Borrower’s right, title
and interest in and to all funds which may from time to time be on deposit in
the Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Obligations. The Administrative Agent will invest any funds
on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of JPMCB having a maturity not exceeding 30 days.
Nothing in this Section 2.19.11 shall limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by Section 8.1.
 
2.19.12  Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.
 
2.20  Extension of Facility Termination Date.
 
2.20.1  The Borrower may request a one year extension of the then-scheduled
Facility Termination Date by submitting a request for an extension to the
Administrative Agent (an “Extension Request”) no more than 90 days prior to any
anniversary of the date of this Agreement; provided that the Borrower may make
no more than two such requests. Any Extension Request shall specify the date
(which must be at least 30 days after the Extension Request is delivered to the
Administrative Agent) as of which the Lenders must respond to such Extension
Request (the “Response Date”). Promptly upon receipt of an Extension Request,
the Administrative Agent shall notify each Lender of the contents thereof. Each
Lender shall, not later than the Response Date for any Extension Request,
deliver a written response to the Administrative Agent approving or rejecting
such Extension Request (and any Lender that fails to deliver such a response by
the Response Date shall be deemed to have rejected such Extension Request). If
Lenders that have Pro Rata Shares of more than 50% approve an Extension Request
(which approval shall be at the sole discretion of each Lender), then the
scheduled Facility Termination Date for each such approving Lender shall be
extended to the date that is one year after the previously scheduled Facility
Termination Date (but the scheduled Facility Termination Date for each other
Lender shall remain unchanged). If Lenders that have Pro Rata Shares of 50% or
more reject an Extension Request, then the Facility Termination Date for all
Lenders shall remain unchanged.
 
2.20.2  If a Lender does not approve an Extension Request (any such Lender, a
“Non-Consenting Lender”), the Borrower may elect to replace such Non-Consenting
Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
another bank or other entity reasonably satisfactory to the Borrower, the LC
Issuers and the Administrative Agent shall enter into an assignment agreement
substantially in the form of Exhibit E in compliance with the requirements of
Section 12.3.
 
2.20.3  Notwithstanding the foregoing, no extension of the Facility Termination
Date pursuant to this Section 2.20 shall become effective as to any Lender
unless (a) no Default or Unmatured Default shall have occurred and be continuing
as of the date of such extension; and (b) the representations and warranties in
Article V shall be true and correct as of the date of such extension (except to
the extent that any such representation or warranty is expressly stated to have
been made as of a specific date, in which case such representation or warranty
shall be true and correct as of such specific date).
 
ARTICLE III  
 
YIELD PROTECTION; TAXES
 
3.1  Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or any LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:
 
(i)  subjects any Lender or any applicable Lending Installation or any LC Issuer
to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to any Lender or any LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or
 
(ii)  imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or any LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or
 
(iii)  imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Eurodollar Loans, or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or any LC Issuer in connection with its Eurodollar Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or any LC Issuer to make any payment calculated by
reference to the amount of Eurodollar Loans, Facility LCs or participations
therein held or interest or fees received by it, by an amount deemed material by
such Lender or such LC Issuer, as the case may be,
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs, or to reduce the return received by such Lender or applicable
Lending Installation or such LC Issuer, as the case may be, in connection with
such Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within 15 days of demand by such Lender or such LC Issuer, as the case may be,
the Borrower shall pay such Lender or such LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such LC Issuer,
as the case may be, for such increased cost or reduction in amount received.
 
3.2  Changes in Capital Adequacy Regulations. If a Lender or an LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or such LC Issuer, any Lending Installation of such Lender or such LC
Issuer, or any corporation controlling such Lender or such LC Issuer, is
increased as a result of a Change, then, within 15 days of demand by such Lender
or such LC Issuer, the Borrower shall pay such Lender or such LC Issuer the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender or such LC Issuer determines
is attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Facility LCs, as the case
may be, hereunder (after taking into account such Lender’s or such LC Issuer’s
policies as to capital adequacy). “Change” means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of
or change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any LC Issuer or any
Lending Installation or any corporation controlling any Lender or any LC Issuer.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.
 
3.3  Availability of Types of Advances. If (i) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that (a)
deposits of a type and maturity appropriate to match fund Eurodollar Advances
are not available or (b) the interest rate applicable to a Type of Advance does
not accurately reflect the cost of making or maintaining such Advance, then the
Administrative Agent shall suspend the availability of the affected Type of
Advance and, in the case of clause (i), require any affected Eurodollar Advances
to be repaid or converted to Floating Rate Advances, subject to the payment of
any funding indemnification amounts required by Section 3.4.
 
3.4  Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.
 
3.5  Taxes. (i)  All payments by the Borrower to or for the account of any
Lender, any LC Issuer or the Administrative Agent hereunder or under any Note or
Facility LC Application shall be made free and clear of and without deduction
for any and all Taxes. If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender, any LC
Issuer or the Administrative Agent, (a) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender, such
LC Issuer or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Borrower shall furnish to the Administrative Agent the original copy of
a receipt evidencing payment thereof within 30 days after such payment is made.
 
(ii)  In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).
 
(iii)  The Borrower hereby agrees to indemnify the Administrative Agent, each LC
Issuer and each Lender for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on amounts payable under
this Section 3.5) paid by the Administrative Agent, such LC Issuer or such
Lender as a result of its Commitment, any Loans made by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within 30
days of the date the Administrative Agent, such LC Issuer or such Lender makes
demand therefor pursuant to Section 3.6.
 
(iv)  Each Lender that is not incorporated under the laws of the United States
of America or a state thereof (each a “Non-U.S. Lender”) agrees that it will,
not less than ten Business Days after the date of this Agreement (or in the case
of a Non-U.S. Lender that becomes a party hereto after the date hereof, within
10 Business Days of the effective date of the assignment by which it becomes a
Lender), (i) deliver to each of the Borrower and the Administrative Agent two
duly completed copies of United States Internal Revenue Service Form W-8ECI or
W-8BEN, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to each of the Borrower and the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.
 
(v)  For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States;
provided that, should a Non-U.S. Lender which is otherwise exempt from or
subject to a reduced rate of withholding tax become subject to Taxes because of
its failure to deliver a form required under clause (iv) above, the Borrower
shall take such steps as such Non-U.S. Lender shall reasonably request to assist
such Non-U.S. Lender to recover such Taxes.
 
(vi)  Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.
 
(vii)  If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys’ fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent). The obligations
of the Lenders under this Section 3.5(vii) shall survive the payment of the
Obligations and termination of this Agreement.
 
3.6  Lender Statements; Survival of Indemnity. To the extent reasonably possible
and upon the request of the Borrower, each Lender shall designate an alternate
Lending Installation with respect to its Eurodollar Loans to reduce any
liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Eurodollar Advances under Section 3.3, so long as
such designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.
 
3.7  Replacement of Lenders. If the Borrower is required to pay any additional
amount to any Lender or any governmental authority for the account of any Lender
pursuant to Section 3.5, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.3), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent and each LC Issuer, which consents
shall not unrea-sonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in Facility LCs and LC Obligations, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) such assignment will
result in a reduction in payments made under Section 3.5. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
ARTICLE IV  
 
CONDITIONS PRECEDENT
 
4.1  Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless the Borrower has furnished to the
Administrative Agent (with sufficient copies for the Lenders, in the case of all
documents):
 
(i)  Copies of the articles or certificate of incorporation of the Borrower and
each Guarantor, as well as any other information required by Section 326 of the
USA PATRIOT ACT or necessary for the Administrative Agent or any Lender to
verify the identity of the Borrower and each Guarantor as required by Section
326 of the USA PATRIOT Act, together with all amendments, and a certificate of
existence/good standing, as applicable, each certified by the appropriate
governmental officer in its jurisdiction of incorporation.
 
(ii)  Copies, certified by the Secretary or Assistant Secretary of the Borrower
and each Guarantor, of its by-laws and of its Board of Directors’ resolutions
and of resolutions or actions of any other body authorizing the execution of the
Loan Documents.
 
(iii)  An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower and each Guarantor, which shall identify by name and
title and bear the signatures of the Authorized Officers and any other officers
of the Borrower and each Guarantor authorized to sign the Loan Documents, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower or the applicable
Guarantor.
 
(iv)  A certificate, signed by the chief financial officer or treasurer of the
Borrower, stating that on the initial Credit Extension Date no Default or
Unmatured Default has occurred and is continuing.
 
(v)  A written opinion of counsel to the Borrower and the Guarantors, addressed
to the Administrative Agent and the Lenders in the form approved by the
Administrative Agent.
 
(vi)  Notes payable to the order of each of the Lenders.
 
(vii)  Written money transfer instructions, in substantially the form of Exhibit
C, addressed to the Administrative Agent and signed by an Authorized Officer of
the Borrower, together with such other related money transfer authorizations as
the Administrative Agent may have reasonably requested.
 
(viii)  The insurance certificate described in Section 5.18.
 
(ix)  The fees due and payable in accordance with the Fee Letters.
 
(x)  If the initial Credit Extension will be the issuance of a Facility LC, a
properly completed Facility LC Application.
 
(xi)  Evidence that the Existing Credit Agreement has been terminated, and that
all amounts outstanding thereunder have been paid in full.
 
(xii)  Such other documents as any Lender or its counsel may have reasonably
requested.
 
4.2  Each Credit Extension. The Lenders shall not be required to make any Credit
Extension, unless on the applicable Credit Extension Date:
 
(i)  There exists no Default or Unmatured Default.
 
(ii)  The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date; provided that this Section 4.2(ii) shall not apply
to the representations and warranties set forth in Section 5.5, clause (i) of
the first sentence of Section 5.7, the second sentence of Section 5.7 and
Section 5.16.
 
Each Borrowing Notice or request for issuance or amendment or extension of a
Facility LC with respect to each such Credit Extension shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(i) and (ii) have been satisfied. Any Lender or any LC Issuer
may require a duly completed compliance certificate in substantially the form of
Exhibit B as a condition to making a Credit Extension.
 
ARTICLE V  
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower and each Guarantor represents and warrants to the Lenders that:
 
5.1  Existence and Standing. Each of the Guarantors, the Borrower and the
Subsidiaries of the Borrower is a corporation, partnership (in the case of
Subsidiaries only) or limited liability company duly incorporated or organized,
as the case may be, validly existing and (to the extent such concept applies to
such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.
 
5.2  Authorization and Validity. Each of the Borrower and the Guarantors has the
power and authority and legal right to execute and deliver the Loan Documents to
which it is a party and to perform its obligations thereunder. The execution and
delivery by each of the Borrower and each Guarantor of the Loan Documents to
which it is a party and the performance of its obligations thereunder have been
duly authorized by proper corporate proceedings, and the Loan Documents to which
each of the Borrower and any Guarantor is a party constitute legal, valid and
binding obligations of the Borrower and the Guarantors enforceable against the
Borrower and the Guarantors in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
 
5.3  No Conflict; Government Consent. Neither the execution or delivery by the
Borrower and the Guarantors of the Loan Documents to which it is a party, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower, any Guarantor or
any of their Subsidiaries, (ii) the Borrower’s, any Guarantor’s or any of their
Subsidiary’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which the Borrower, any
Guarantor or any of their Subsidiaries is a party or is subject, or by which it,
or its Property, is bound, or conflict with or constitute a default thereunder,
or result in, or require, the creation or imposition of any Lien in, of or on
the Property of the Borrower, any Guarantor or any such Subsidiary pursuant to
the terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the Borrower, any Guarantor or any of their
Subsidiaries, is required to be obtained by the Borrower, any Guarantor or any
of their Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
 
5.4  Financial Statements. The December 31, 2004 consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Borrower and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended.
 
5.5  Material Adverse Change. Since December 31, 2004 there has been no change
in the business, Property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.
 
5.6  Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien exists. The Federal income tax liabilities of Indiana Energy, Inc., and its
Subsidiaries, a predecessor of the Parent, and SIGCORP, Inc., and its
Subsidiaries, a predecessor of the Parent, have been finally determined (whether
by reason of completed audits or the statute of limitations having run) for all
fiscal years up to and including the fiscal years ended March 31, 2000 and
December 31, 1999, respectively. No tax Liens have been filed and no claims are
being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.
 
5.7  Litigation and Contingent Obligations. Except as set forth on Schedule 5.7,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Borrower or any of its Subsidiaries which (i) could
reasonably be expected to have a Material Adverse Effect or (ii) seeks to
prevent, enjoin or delay the making of any Credit Extensions. Other than any
liability incident to any litigation, arbitration or proceeding which (i) could
not reasonably be expected to have a Material Adverse Effect, (ii) is disclosed
in the Form 10-K of the Parent for the fiscal year ended December 31, 2004 or
(iii) is set forth on Schedule 5.7, the Borrower has no material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.
 
5.8  Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.
 
5.9  ERISA. Neither the Borrower nor any other member of the Controlled Group
has incurred, or is reasonably expected to incur, any withdrawal liability to
Multiemployer Plans that would reasonably be expected to have a Material Adverse
Effect. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.
 
5.10  Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
 
5.11  Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Borrower and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.
 
5.12  Material Agreements. Neither the Borrower nor any Subsidiary thereof is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary thereof is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in (i) any agreement to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect or (ii)
any agreement or instrument evidencing or governing Indebtedness.
 
5.13  Compliance With Laws. The Borrower and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.
 
5.14  Ownership of Properties. Except as set forth on Schedule 2, on the date of
this Agreement, the Borrower and its Subsidiaries will have good title, free of
all Liens other than those permitted by Section 6.13, to all of the Property and
assets reflected in the Borrower’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Borrower and its
Subsidiaries.
 
5.15  Plan Assets; Prohibited Transactions. The Borrower is not an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.
 
5.16  Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that, except as set forth on Schedule 5.16, Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 5.16, neither the Borrower nor any of its Subsidiaries has received any
notice to the effect that its operations are not in material compliance with any
of the requirements of applicable Environmental Laws or are the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
 
5.17  Investment Company Act. Neither the Borrower nor any Subsidiary thereof is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
 
5.18  Insurance. The certificate signed by the President, Chief Financial
Officer, Secretary or Treasurer of the Borrower, that attests to the existence
and adequacy of, and summarizes, the property and casualty insurance program
carried by the Borrower with respect to itself and its Subsidiaries and that has
been furnished by the Borrower to the Administrative Agent and the Lenders, is
complete and accurate as of the date of this Agreement. This summary includes
the insurer’s or insurers’ name(s), policy number(s), expiration date(s),
amount(s) of coverage, type(s) of coverage, exclusion(s), and deductibles. This
summary also includes similar information, and describes any reserves, relating
to any self-insurance program that is in effect.
 
5.19  Solvency. (i) Immediately after the consummation of the transactions to
occur on the date hereof and immediately following the making of each Credit
Extension, if any, made on the date hereof and after giving effect to the
application of the proceeds of such Credit Extension, (a) the fair value of the
assets of the Borrower and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries on a consolidated basis; (b) the
present fair saleable value of the property of the Borrower and its Subsidiaries
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Borrower and its Subsidiaries on a
consolidated basis on their debts and other liabilities, subordinated, continent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.
 
(ii)  The Borrower does not intend to, or to permit any of its Subsidiaries to,
and does not believe that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
 
5.20  Public Utility Holding Company Act. Neither the Borrower nor any
Subsidiary is a “registered holding company” or a “subsidiary company” of a
“registered holding company”, or an “affiliate” of a “registered holding
company” or of a “subsidiary company” of a “registered holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended.
 
5.21  Existing Credit Agreement. All indebtedness under the Existing Credit
Agreement has been repaid in full, all commitments thereunder have been
terminated and such credit agreement and other related loan documents have been
terminated.
 
5.22  Reportable Transaction. The Borrower does not intend to treat the Credit
Extensions and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4). In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Administrative Agent thereof.
 
ARTICLE VI  
 
COVENANTS
 
Until the Obligations are paid in full, and so long as any Commitment is
outstanding, unless the Required Lenders shall otherwise consent in writing:
 
6.1  Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and the Borrower will furnish to
the Lenders:
 
(i)  Within 90 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants acceptable to
the Lenders, prepared in accordance with Agreement Accounting Principles on a
consolidated basis for the Borrower and the Guarantors, including balance sheets
as of the end of such period, related statements of income and retained
earnings, and a consolidated statement of cash flows, accompanied by any
management letter prepared by said accountants.
 
(ii)  Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, either (i) a consolidated unaudited balance sheet as
at the close of each such period and consolidated statements of income and
retained earnings and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer or (ii) if the Borrower is then a “registrant” within
the meaning of Rule 1-01 of Regulation S-X of the Securities and Exchange
Commission and required to file a report on Form 10-Q with the Securities and
Exchange Commission, a copy of the Borrower’s report on Form 10-Q for such
quarterly period.
 
(iii)  Together with the financial statements required under Sections 6.1(i) and
(ii), a compliance certificate in substantially the form of Exhibit B signed by
its Chief Financial Officer or Treasurer showing the calculations necessary to
determine compliance with this Agreement and stating that No Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof.
 
(iv)  As soon as possible and in any event within 10 days after the Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer or treasurer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.
 
(v)  As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect.
 
(vi)  Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
 
(vii)  Promptly upon the filing thereof, copies of all registration statements
(other than registration statements on Form S-8 or any successor form thereto
and other than registration statements relating to shares to be issued under a
dividend reinvestment plan) and annual, quarterly, monthly or other regular
reports which the Borrower or any Subsidiary files with the Securities and
Exchange Commission.
 
(viii)  Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
 
Documents required to be delivered pursuant to clause (i), (ii), (vi) or (vii)
above may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto, on a website on the internet at a website address
previously specified to the Administrative Agent and the Lenders; or (ii) on
which such documents are posted on the Borrower’s behalf on IntraLinks or
another relevant website, if any, to which each of the Administrative Agent and
each Lender has access; provided that (i) upon request of the Administrative
Agent or any Lender, the Borrower shall deliver paper copies of such documents
to the Administrative Agent or such Lender (until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender) and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any documents. The
Administrative Agent shall have no obligation to request the delivery of, or to
maintain copies of, the documents referred to above or to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
6.2  Use of Proceeds. Use the proceeds of the Credit Extensions solely for the
purposes herein described. Neither the Borrower nor any Guarantor will, nor will
it permit any Subsidiary to, use any of the proceeds of the Loans to purchase or
carry any “margin stock” (as defined in Regulation U).
 
6.3  Notice of Default. The Borrower and each Guarantor will, and will cause
each of their respective Subsidiaries to, give notice in writing to the Lenders
of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect, in each case promptly after any officer of the
Borrower or a Guarantor obtains knowledge thereof.
 
6.4  Conduct of Business. The Borrower and each Guarantor will, and will cause
each of their respective Subsidiaries to, carry on and conduct its business in
substantially the same manner and in substantially the same or reasonably
related fields of enterprise as it is presently conducted and do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
 
6.5  Taxes. The Borrower and each Guarantor will, and will cause each of their
respective Subsidiaries to, timely file complete and correct United States
federal and applicable foreign, state and local tax returns required by law and
pay when due all taxes, assessments and governmental charges and levies upon it
or its income, profits or Property, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside in accordance with Agreement Accounting Principles.
 
6.6  Insurance. The Borrower and each Guarantor will, and will cause each of
their respective Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on all their Property in such amounts and covering
such risks as is consistent with sound business practice, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.
 
6.7  Compliance with Laws.
 
(i)  The Borrower and each Guarantor will, and will cause each of their
respective Subsidiaries to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws, except where such
noncompliance, singly or in the aggregate, could not have a Material Adverse
Effect.
 
(ii)  Without limiting clause (i) above, the Borrower and each Guarantor will,
and will cause each of their respective Subsidiaries to, ensure that no person
who owns a controlling interest in or otherwise controls the Borrower, any
Guarantor or any Subsidiary is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders.
 
(iii)  Without limiting clause (i) above, the Borrower and each Guarantor will,
and will cause each of their respective Subsidiaries to, comply with the Bank
Secrecy Act (“BSA”) and all other applicable anti-money laundering laws and
regulations.
 
6.8  Maintenance of Properties. The Borrower and each Guarantor will, and will
cause each of their respective Subsidiaries to, do all things necessary to
maintain, preserve, protect and keep its Property in good repair, working order
and condition, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where such failure, to maintain, singly
or in the aggregate, could not have a Material Adverse Effect.
 
6.9  Inspection. The Borrower and each Guarantor will, and will cause each of
their respective Subsidiaries to, permit the Administrative Agent and the
Lenders, by their respective representatives and agents, to inspect any of the
Property, books and financial records of the Borrower, such Guarantor and such
Subsidiaries, to examine and make copies of the books of accounts and other
financial records of the Borrower, such Guarantor and such Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower, such Guarantor and
such Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent or
any Lender may designate.
 
6.10  Merger. Neither the Borrower nor any Guarantor will, nor will it permit
any Subsidiary to, merge or consolidate with or into any other Person, except
(i) a Subsidiary of the Borrower may merge into the Borrower or a Wholly-Owned
Subsidiary of the Borrower and (ii) provided that, both prior to and immediately
after giving effect to such merger or consolidation, no Default or Unmatured
Default exists, the Borrower and any Guarantor may enter into mergers (provided
that (a) the Borrower, or such Guarantor, as the case may be, is the surviving
corporation of any such merger or consolidation to which such Person is a party
or (b) if the Borrower or such Guarantor is not the surviving entity of such
merger or consolidation, (x) the Person into which the Borrower or such
Guarantor, as the case may be, shall be merged or formed by any such
consolidation (1) shall be a corporation organized and validly existing under
the laws of the United States or any state thereof or the District of Columbia
and (2) shall assume the Borrower’s or such Guarantor’s, as applicable,
obligations hereunder and under the Notes in an agreement or instrument
satisfactory in form and substance to the Administrative Agent and (y) the
Moody’s Rating and the S&P Rating (each as defined in the Pricing Schedule) of
the surviving corporation in effect immediately after giving effect to such
merger or consolidation shall not be less than “Baa3” (in the case of the
Moody’s Rating) and “BBB-” (in the case of the S&P Rating)).
 
6.11  Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
of the Borrower to, lease, sell or otherwise dispose of its Property to any
other Person, except:
 
(i)  Sales of inventory in the ordinary course of business.
 
(ii)  Leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and its Subsidiaries previously leased, sold
or disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute all
or substantially all of the Property of the Borrower and its Subsidiaries.
 
6.12  Investments and Acquisitions. The Borrower will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:
 
(i)  Cash Equivalent Investments.
 
(ii)  Investments in Subsidiaries and other Investments, in each case in
existence on the date hereof and described in Schedule 1.
 
(iii)  Loans and advances by the Borrower to the Guarantors.
 
(iv)  Investments in Persons principally engaged in a field of enterprise
engaged in by the Borrower and its Subsidiaries on the date hereof and any other
field of enterprise substantially related, ancillary or complementary thereto.
 
6.13  Liens. Neither the Borrower nor any Guarantor will, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower, any Guarantor or any of their Subsidiaries, except:
 
(i)  Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
 
(ii)  Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due, and such other
carriers’ warehousemen’s and mechanics’ liens that are being contested in good
faith and by appropriate proceedings and for which adequate reserves in
accordance with Agreement Accounting Principles shall have been set aside on its
books.
 
(iii)  Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
 
(iv)  Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.
 
(v)  Liens existing on the date hereof and described in Schedule 2, including
extensions, renewals or replacements of any such Liens in connection with the
refinancing of any related Existing Indebtedness (without any increase in the
amount thereof or any change in the direct and contingent obligors thereof);
provided that in connection with the refinancing of any such Existing
Indebtedness such Liens shall extend only to the property covered by such Liens
immediately prior to such extension, renewal or replacement.
 
(vi)  Liens under the Mortgage Indenture on the property of SIGECO that is
subject to the Mortgage Indenture (without giving effect to any amendments
thereto after the date hereof that would expand the description of the
collateral subject to the lien thereof).
 
(vii)  Liens securing Indebtedness of a Person existing on the date the Person
becomes a Subsidiary of the Borrower or Liens on assets securing Indebtedness
assumed by the Borrower or a Subsidiary of the Borrower when such assets are
acquired by the Borrower or a Subsidiary of the Borrower, including extensions,
renewals or replacements of any such Liens, provided, however, that (i) such
Liens were not created in contemplation of such Person becoming a Subsidiary or
the acquisition of such assets and (ii) such Liens may not extend to any other
Property owned by the Borrower or any of its Subsidiaries.
 
(viii)  Liens securing Indebtedness not exceeding 10% of the Borrower’s
Consolidated Net Worth in the aggregate outstanding at any time
 
6.14  Affiliates. Except for the payment of lawful dividends or the making of
lawful distributions on its capital stock, the Borrower will not, and will not
permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms’-length transaction.
 
6.15  Leverage Ratio. The Borrower will not permit the ratio, determined as of
the end of each of its fiscal quarters, of (i) the Borrower’s Consolidated
Indebtedness to (ii) the Borrower’s Consolidated Indebtedness plus the
Borrower’s Consolidated Net Worth to be greater than .65 to 1.0.
 
6.16  Certain Restrictions. The Borrower shall not permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary to (a) pay dividends or make other distributions on its capital stock
owned by the Borrower or any Subsidiary, or pay any Indebtedness owed to the
Borrower or any Subsidiary (other than as described on Schedule 6.16 and other
customary limits imposed by corporate law and fraudulent conveyance statutes and
applicable restrictions contained in section 305(a) of the Federal Power Act, as
amended), (b) make loans or advances to the Borrower or (c) transfer any of its
assets or properties to the Borrower, except for such encumbrances or
restrictions existing by reason of or under (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) customary restrictions with
respect to a Subsidiary pursuant to an agreement that has been entered into for
the sale or disposition of all or substantially all of the capital stock of such
Subsidiary, (iv) restrictions binding on any Subsidiary on the date it becomes a
Subsidiary, provided such restrictions were not created in contemplation of such
Person becoming a Subsidiary or (v) restrictions set forth on Schedule 6.16.
 
ARTICLE VII  
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1 Any representation or warranty made or deemed made by or on behalf of the
Borrower, any Guarantor or any of their Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, any other Loan Document or any certificate or information delivered
in connection with this Agreement or any other Loan Document shall be materially
false on the date as of which made.
 
7.2 Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any facility fee, LC Fee or other
obligation under any of the Loan Documents within five days after the same
becomes due.
 
7.3 The breach by the Borrower or any Guarantor of any of the terms or
provisions of Section 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15 or 6.16.
 
7.4 The breach by the Borrower or any Guarantor (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied within thirty days
after written notice from the Administrative Agent or any Lender.
 
7.5 Failure of the Borrower or any of its Subsidiaries or any Guarantor to pay
when due any Indebtedness aggregating in excess of $50,000,000 (“Material
Indebtedness”); or the default by the Borrower or any of its Subsidiaries or any
Guarantor in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any agreement
under which any such Material Indebtedness was created or is governed, or any
other event shall occur or condition exist, the effect of which default or event
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of the Borrower or any of its Subsidiaries or any
Guarantor shall be declared to be due and payable or required to be prepaid or
repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Borrower or any of its Subsidiaries or any Guarantor
shall not pay, or admit in writing its inability to pay, its debts generally as
they become due.
 
7.6 The Borrower or any of its Subsidiaries or any Guarantor shall (i) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or other organizational action to
authorize or effect any of the foregoing actions set forth in this Section 7.6
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.7.
 
7.7 Without the application, approval or consent of the Borrower or any of its
Subsidiaries or any Guarantor, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or any of its Subsidiaries
or any Guarantor or any Substantial Portion of its Property, or a proceeding
described in Section 7.6(iv) shall be instituted against the Borrower or any of
its Subsidiaries or any Guarantor and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 60 consecutive
days.
 
7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries or any Guarantor which, when taken
together with all other Property of the Borrower and its Subsidiaries or any
Guarantor so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such action
occurs, constitutes a Substantial Portion.
 
7.9 The Borrower or any of its Subsidiaries or any Guarantor shall fail within
30 days to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of $50,000,000, which is not stayed on appeal or
otherwise being appropriately contested in good faith.
 
7.10 The Unfunded Liabilities of all Single Employer Plans shall have a Material
Adverse Effect or be reasonably likely to have a Material Adverse Effect or any
Reportable Event shall occur in connection with any Plan.
 
7.11 The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrower or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), shall have a Material Adverse Effect or be
reasonably likely to have a Material Adverse Effect.
 
7.12 The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if such reorganization or termination shall have a Material Adverse
Effect or be reasonably likely to have a Material Adverse Effect.
 
7.13 The Borrower or any of its Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), has a Material
Adverse Effect.
 
7.14 Any Change in Control shall occur.
 
7.15 The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.
 
7.16 The obligations of any Guarantor under Article XIII hereof shall fail to
remain in full force or effect or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of any of such obligations, or any
Guarantor shall deny that it has any further liability under such Article XIII,
or shall give notice to such effect.
 
ARTICLE VIII  
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1  Acceleration; Facility LC Collateral Account. (i) If any Default described
in Section 7.6 or 7.7 occurs with respect to the Borrower, any Guarantor or any
of the Borrower’s Subsidiaries, the commitments of the Lenders to make, renew or
convert Advances and the obligation and power of the LC Issuers to issue
Facility LCs shall automatically terminate and the Obligations shall immediately
become due and payable without any election or action on the part of the
Administrative Agent, any LC Issuer or any Lender and the Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the Facility LC Collateral Account, equal to
the difference of (x) the amount of LC Obligations at such time, less (y) the
amount on deposit in the Facility LC Collateral Account at such time which is
free and clear of all rights and claims of third parties and has not been
applied against the Obligations (such difference, the “Collateral Shortfall
Amount”). If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may (a) terminate
or suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives, and (b)
upon notice to the Borrower and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the Borrower
to pay, and the Borrower will, forthwith upon such demand and without any
further notice or act, pay to the Administrative Agent the Collateral Shortfall
Amount, which funds shall be deposited in the Facility LC Collateral Account.
 
(ii)  If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrower to pay, and the
Borrower will, forthwith upon such demand and without any further notice or act,
pay to the Administrative Agent the Collateral Shortfall Amount, which funds
shall be deposited in the Facility LC Collateral Account.
 
(iii)  The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuers under
the Loan Documents.
 
(iv)  At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the Borrower
or paid to whomever may be legally entitled thereto at such time.
 
If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the LC Issuers to issue Facility LCs hereunder as a result of any
Default (other than any Default as described in Section 7.6 or 7.7 with respect
to the Borrower, any Guarantor or any of the Borrower’s Subsidiaries) and before
any judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to the Borrower, rescind and
annul such acceleration and/or termination.
 
8.2  Remedies Not Exclusive. The remedies of the Lenders specified in this
Agreement and the other Loan Documents shall not be exclusive and the Lenders
may avail themselves of any of the remedies provided by law as well as any
equitable remedies available to the Lenders, and each and every remedy shall be
cumulative and concurrent and shall be in addition to every other remedy now or
hereafter existing at law or in equity.
 
8.3  Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of each Lender:
 
(i)  Other than as provided in Section 2.20, extend the final maturity of any
Loan or extend the expiry date of any Facility LC to a date after the Facility
Termination Date or postpone any regularly scheduled payment of principal of any
Loan or forgive all or any portion of the principal amount of any Loan or
Reimbursement Obligation, or reduce the rate or extend the time of payment of
interest or fees on any Loan or Reimbursement Obligation.
 
(ii)  Reduce the percentage specified in the definition of Required Lenders.
 
(iii)  Other than as provided in Section 2.20, extend the Facility Termination
Date, or reduce the amount or extend the payment date for, the mandatory
payments required under Section 2.2, or increase the amount of the Commitment of
any Lender hereunder or the commitment to issue Facility LCs or permit the
Borrower to assign its rights under this Agreement.
 
(iv)  Amend this Section 8.3.
 
(v)  Amend, modify or waive Article XIII or release any Guarantor from its
obligations thereunder.
 
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to any LC Issuer shall be
effective without the written consent of such LC Issuer. The Administrative
Agent may waive payment of the fee required under Section 12.3.3 without
obtaining the consent of any other party to this Agreement. Notwithstanding
anything to the contrary hereby, the Fee Letters may be amended or otherwise
modified with the consent of the parties thereto, without requiring the consent
of any other Lender.
 
8.4  Preservation of Rights. No delay or omission of the Administrative Agent,
any LC Issuer or any Lender to exercise any power or right under the Loan
Documents shall impair such power or right or be construed to be a waiver of any
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence. Any single or partial exercise of any power or right
shall not preclude other or further exercise thereof or the exercise of any
other power or right. No course of dealing shall be binding upon the
Administrative Agent or any Lender. No waiver, amendment or other variation of
the terms, conditions or provisions of the Loan Documents shall be valid unless
in writing and signed by the Persons required pursuant to Section 8.3, and then
only to the extent in such writing specifically set forth.
 
ARTICLE IX  
 
GENERAL PROVISIONS
 
9.1  Survival of Representations. All representations and warranties of the
Borrower and the Guarantors contained in this Agreement shall survive the making
of the Credit Extensions herein contemplated.
 
9.2  Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no LC Issuer nor any Lender shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
 
9.3  Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
9.4  Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Guarantors, the Administrative Agent, the
LC Issuers and the Lenders and supersede all prior agreements and understandings
among the Borrower, the Guarantors, the Administrative Agent, the LC Issuers and
the Lenders relating to the subject matter thereof.
 
9.5  Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns; provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of Sections
9.6, 9.10 and 10.11 to the extent specifically set forth therein and each
Arranger shall have the right to enforce such provisions on its own behalf and
in its own name to the same extent as if it were a party to this Agreement.
 
9.6  Expenses; Indemnification. (i) The Borrower shall reimburse the
Administrative Agent and the Arrangers for any costs, internal charges and
out-of-pocket expenses (including attorneys’ fees and time charges of attorneys
for the Administrative Agent and the Arrangers, which attorneys may be employees
of the Administrative Agent or the Arrangers) paid or incurred by the
Administrative Agent or the Arrangers in connection with the preparation,
negotiation, execution, delivery, syndication, review, amendment, modification,
and administration of the Loan Documents. The Borrower also agrees to reimburse
the Administrative Agent, the Arrangers, the LC Issuers and the Lenders for any
costs, internal charges and out-of-pocket expenses (including attorneys’ fees
and time charges of attorneys for the Administrative Agent, the Arrangers, the
LC Issuers and the Lenders, which attorneys may be employees of the
Administrative Agent, the LC Issuers or the Lenders) paid or incurred by the
Administrative Agent, the Arrangers, the LC Issuers or any Lender in connection
with the collection and enforcement of the Loan Documents. Expenses being
reimbursed by the Borrower under this Section include, without limitation, costs
and expenses incurred in connection with the Reports described in the following
sentence. The Borrower acknowledges that from time to time the Administrative
Agent may prepare and may distribute to the Lenders (but shall have
no obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) pertaining to the Borrower’s assets for internal use by
the Administrative Agent from information furnished to it by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement.
 
(ii)  The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arrangers, the LC Issuers and each Lender, their respective affiliates, and
each of their directors, officers and employees against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent, any Arranger, any LC Issuer or any Lender is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Credit Extension hereunder except to the extent that they are determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.6 shall
survive the payment of the Obligations and the termination of this Agreement.
 
9.7  Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
 
9.8  Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles.
 
9.9  Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.
 
9.10  Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuers and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, any Arranger, any LC Issuer nor any Lender shall have any fiduciary
responsibility to the Borrower or any Guarantor. Neither the Administrative
Agent, any Arranger, any LC Issuer nor any Lender undertakes any responsibility
to the Borrower or any Guarantor to review or inform the Borrower or any
Guarantor of any matter in connection with any phase of the Borrower’s or any
Guarantor’s business or operations. The Borrower and the Guarantors agree that
neither the Administrative Agent, any Arranger, any LC Issuer nor any Lender
shall have liability to the Borrower or any Guarantor (whether sounding in tort,
contract or otherwise) for losses suffered by the Borrower or any Guarantor in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Administrative Agent, any Arranger,
any LC Issuer nor any Lender shall have any liability with respect to, and the
Borrower and the Guarantors hereby waive, release and agree not to sue for, any
special, indirect or consequential damages suffered by the Borrower or any
Guarantor in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.
 
9.11  Confidentiality. The Administrative Agent and each Lender agrees to hold
any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) for
purposes related to this Agreement and the transactions contemplated hereby to
its Affiliates and to the Administrative Agent, the LC Issuers and any other
Lender and their respective Affiliates, (ii) for purposes related to this
Agreement and the transactions contemplated hereby to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which it is a party, (vi) to its direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties, (vii) permitted by
Section 12.4 and (viii) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Credit Extensions
hereunder. Without limiting Section 9.4, the Borrower agrees that the terms of
this Section 9.11 shall set forth the entire agreement between the Borrower and
each Lender (including the Administrative Agent and the LC Issuers) with respect
to any confidential information previously or hereafter received by such Lender
in connection with this Agreement, and this Section 9.11 shall supersede any and
all prior confidentiality agreements entered into by such Lender with respect to
such confidential information. Notwithstanding anything herein to the contrary,
confidential information shall not include, and each party to any of the Loan
Documents and their respective Affiliates (and the respective partners,
directors, officers, employees, advisors, representatives and other agents of
each of the foregoing and their Affiliates) may disclose to any and all Persons,
without limitation of any kind, (i) any information with respect to the U.S.
federal and state income tax treatment of the transactions contemplated hereby
and any facts that may be relevant to understanding such tax treatment, which
facts shall not include for this purpose the names of the parties or any other
Person named herein, or information that would permit identification of the
parties or such other Persons, or any pricing terms or other nonpublic business
or financial information that is unrelated to such tax treatment or facts and
(ii) all materials of any kind (including opinions or other tax analyses)
relating to such tax treatment or facts that are provided to any of the Persons
referred to above, and it is hereby confirmed that each of the Persons referred
to above has been authorized to make such disclosures since the commencement of
discussions regarding the transactions contemplated hereby; provided that with
respect to any document or similar item that in either case contains information
concerning tax treatment or tax structure of the transactions contemplated
hereby as well as other information, this sentence shall only apply to such
portions of the document or similar item that relate to such tax treatment or
tax structure.
 
9.12  Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.
 
9.13  Disclosure. The Lenders hereby (i) acknowledge and agree that JPMCB and/or
its Affiliates from time to time may hold investments in, make other loans to or
have other relationships with the Borrower and its Affiliates and (ii) waive any
liability of JPMCB or such Affiliate of JPMCB to the Borrower or any Lender,
respectively, arising out of or resulting from such investments, loans or
relationships other than liabilities arising out of the gross negligence or
willful misconduct of JPMCB or its Affiliates.
 
9.14  USA PATRIOT ACT NOTIFICATION. The following notification is provided to
the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. What this means for the
Borrower: When the Borrower opens an account, if the Borrower is an individual,
the Administrative Agent and the Lenders will ask for the Borrower’s name,
residential address, tax identification number, date of birth and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower, and, if the Borrower is not an individual, the Administrative
Agent and the Lenders will ask for the Borrower’s name, tax identification
number, business address and other information that will allow the
Administrative Agent and the Lenders to identify the Borrower. The
Administrative Agent and the Lenders may also ask, if the Borrower is an
individual, to see the Borrower’s driver’s license or other identifying
documents, and, if the Borrower is not an individual, to see the Borrower’s
legal organizational documents or other identifying documents.
 
ARTICLE X  
 
THE ADMINISTRATIVE AGENT
 
10.1  Appointment; Nature of Relationship. JPMCB is hereby appointed by each of
the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Administrative Agent agrees to act
as such contractual representative upon the express conditions contained in this
Article X. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Administrative Agent shall not have any fiduciary
responsibility to any Lender by reason of this Agreement or any other Loan
Document and that the Administrative Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Administrative Agent (i) does not hereby assume
any fiduciary duty to any of the Lenders, (ii) is a “representative” within the
meaning of Section 9-102(a)(72)(E) of the Uniform Commercial Code and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each of the Lenders hereby agrees to assert no claim against the Administrative
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives.
 
10.2  Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.
 
10.3  General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith except to
the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
 
10.4  No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries. The Administrative
Agent shall have no duty to disclose to the Lenders information that is not
required to be furnished by the Borrower to the Administrative Agent at such
time, but is voluntarily furnished by the Borrower to JPMCB (either in its
capacity as Administrative Agent or in its individual capacity).
 
10.5  Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
 
10.6  Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.
 
10.7  Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
 
10.8  Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Administrative Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(vii) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.
 
10.9  Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.
 
10.10  Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Outstanding
Credit Exposure as any Lender and may exercise the same as though it were not
the Administrative Agent, and the term “Lender” or “Lenders” shall, at any time
when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower, any Guarantor or any of their Subsidiaries in which the
Borrower, such Guarantor or such Subsidiary is not restricted hereby from
engaging with any other Person. The Administrative Agent, in its individual
capacity, is not obligated to remain a Lender.
 
10.11  Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.
 
10.12  Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Agent gives notice of its intention to resign. The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders. Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Agent’s giving notice of
its intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent. Notwithstanding the
previous sentence, the Administrative Agent may at any time without the consent
of the Borrower or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Agent. Upon the effectiveness
of the resignation or removal of the Administrative Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Agent.
 
10.13  Administrative Agent’s and Arrangers’ Fees. The Borrower agrees to pay to
the Administrative Agent and the Arrangers, for their own respective accounts,
the fees agreed to by the Borrower, the Administrative Agent and the Arrangers
pursuant to the Fee Letters.
 
10.14  Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.
 
10.15  Co-Agents, Documentation Agent, Syndication Agent, etc. None of the
financial institutions identified in this Agreement as a “co-agent”,
“co-documentation agent” or “syndication agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
with respect to those financial institutions that are Lenders, those applicable
to all Lenders as such. Without limiting the foregoing, none of such financial
institutions shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
financial institutions as it makes with respect to the Administrative Agent in
Section 10.11.
 
ARTICLE XI  
 
SETOFF; RATABLE PAYMENTS
 
11.1  Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower or
any Guarantor may be offset and applied toward the payment of the Obligations
owing to such Lender, whether or not the Obligations, or any part hereof, shall
then be due.
 
11.2  Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
 
ARTICLE XII  
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1  Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Guarantors,
the Lenders, the Administrative Agent and their respective successors and
assigns permitted hereby, except that (i) neither the Borrower nor any Guarantor
shall have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of each Lender, (ii) any assignment
by any Lender must be made in compliance with Section 12.3 and (iii) any
transfer by Participation must be made in compliance with Section 12.2. The
parties to this Agreement acknowledge that clause (ii) of the immediately
preceding sentence relates only to absolute assignments and this Section 12.1
does not prohibit assignments creating security interests, including, without
limitation, any pledge or assignment by any Lender of all or any portion of its
rights under this Agreement and any Note to a Federal Reserve Bank; provided,
however, that no such pledge or assignment creating a security interest shall
release the transferor Lender from its obligations hereunder unless and until
the parties thereto have complied with the provisions of Section 12.3. The
Administrative Agent may treat the Person which made any Credit Extension or
which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Credit Extension or which holds any
Note to direct payments relating to such Credit Extension or Note to another
Person. Any assignee of the rights to any Credit Extension or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Credit Extension (whether or not a Note has been issued in
evidence thereof), shall be conclusive and binding on any subsequent holder or
assignee of the rights to such Credit Extension.
 
12.2  Participations.
 
12.2.1  Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.
 
12.2.2  Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Outstanding Credit Exposure or Commitment in which
such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.3 or of any other Loan Document.
 
12.2.3  Benefit of Certain Provisions. The Borrower and each Guarantor agree
that each Participant shall be deemed to have the right of setoff provided in
Section 11.1 in respect of its participating interest in amounts owing under the
Loan Documents to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under the Loan Documents, provided that
each Lender shall retain the right of setoff provided in Section 11.1 with
respect to the amount of participating interests sold to each Participant. The
Lenders agree to share with each Participant, and each Participant, by
exercising the right of setoff provided in Section 11.1, agrees to share with
each Lender, any amount received pursuant to the exercise of its right of
setoff, such amounts to be shared in accordance with Section 11.2 as if each
Participant were a Lender. The Borrower and each Guarantor further agree that
each Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4,
3.5, 9.6 and 9.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1, 3.2 or
3.5 than the Lender who sold the participating interest to such Participant
would have received had it retained such interest for its own account, unless
the sale of such interest to such Participant is made with the prior written
consent of the Borrower, and (ii) any Participant not incorporated under the
laws of the United States of America or any State thereof agrees to comply with
the provisions of Section 3.5 to the same extent as if it were a Lender.
 
12.3  Assignments.
 
12.3.1  Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit D or in such other form as may be agreed to by the parties
thereto. Each such assignment with respect to a Purchaser which is not a Lender
or an Affiliate of a Lender shall be in an aggregate amount not less than
$5,000,000. The amount of the assignment shall be based on the Commitment or
Outstanding Credit Exposure (if the Commitment has been terminated) subject to
the assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment.
 
12.3.2  Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender or an Affiliate
of a Lender, provided that the consent of the Borrower shall not be required if
a Default has occurred and is continuing. The consent of the Administrative
Agent and the LC Issuers shall be required prior to an assignment becoming
effective. Any consent required under this Section 12.3.2 shall not be
unreasonably withheld or delayed.
 
12.3.3  Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an assignment, together with any consents required by Sections 12.3.1 and
12.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment. The assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Lenders or the Administrative Agent. In
the case of an assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Administrative Agent and the Borrower shall make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.
 
12.3.4  Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago, Illinois
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Outstanding Credit Exposure of, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.
 
12.4  Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.
 
12.5  Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(iv).
 
ARTICLE XIII  
 
GUARANTY
 
13.1  Guaranty. For valuable consideration, the receipt of which is hereby
acknowledged, and to induce the Lenders and the LC Issuers to make Credit
Extensions to the Borrower, each Guarantor hereby absolutely and
unconditionally, and jointly and severally, guarantees prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of any and all Obligations of the Borrower to the Administrative
Agent, the Lenders, the LC Issuers and any holder of a Note, or any of them,
under or with respect to the Loan Documents, whether for principal, interest,
fees, expenses or otherwise, in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due (collectively, the “Guaranteed Obligations”).
Any term or provision of this Article XIII to the contrary notwithstanding, the
aggregate maximum amount of the Guaranteed Obligations for which each Guarantor
shall be liable shall not exceed the maximum amount for which such Guarantor can
be liable without rendering this Agreement or any other Loan Document as it
relates to such Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer.
 
13.2  Waivers. Each Guarantor waives notice of the acceptance of this guaranty
and of the extension or continuation of the Guaranteed Obligations or any part
thereof. Each Guarantor further waives presentment, protest, notice or demand
made on the Borrower or action or delinquency in respect of the Guaranteed
Obligations or any part thereof, including any right to require the
Administrative Agent or the Lenders to sue the Borrower, any other guarantor or
any other Person obligated with respect to the Guaranteed Obligations or any
part thereof, or otherwise to enforce payment thereof against any collateral
securing the Guaranteed Obligations or any part thereof, provided that if at any
time any payment of any portion of the Guaranteed Obligations is rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, each Guarantor’s obligations
hereunder with respect to such payment shall be reinstated at such time as
though such payment had not been made and whether or not the Administrative
Agent or the Lenders are in possession of this guaranty. The Administrative
Agent, the LC Issuers and the Lenders shall have no obligation to disclose or
discuss with any Guarantor their assessments of the financial condition of the
Borrower.
 
13.3  Guaranty Absolute. This guaranty is a guaranty of payment and not of
collection, is a primary obligation of each Guarantor and not merely one of
surety, and the validity and enforceability of this guaranty shall be absolute
and unconditional irrespective of, and shall not be impaired or affected by any
of the following: (a) any extension, modification or renewal of, or indulgence
with respect to, or substitutions for, the Guaranteed Obligations or any part
thereof or any agreement relating thereto at any time; (b) any failure or
omission to enforce any right, power or remedy with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto, or any
collateral; (c) any waiver of any right, power or remedy with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto or
with respect to any collateral; (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any collateral, any other guaranties with respect to the
Guaranteed Obligations or any part thereof, or any other obligation of any
Person with respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral; (f) the application of payments received from
any source to the payment of obligations other than the Guaranteed Obligations,
any part thereof or amounts which are not covered by this guaranty even though
the Administrative Agent, the LC Issuers and the Lenders might lawfully have
elected to apply such payments to any part or all of the Guaranteed Obligations
or to amounts which are not covered by this guaranty; (g) any change in the
ownership of the Borrower or the insolvency, bankruptcy or any other change in
the legal status of the Borrower; (h) the change in or the imposition of any
law, decree, regulation or other governmental act which does or might impair,
delay or in any way affect the validity, enforceability or the payment when due
of the Guaranteed Obligations; (i) the failure of any Guarantor or the Borrower
to maintain in full force, validity or effect or to obtain or renew when
required all governmental and other approvals, licenses or consents required in
connection with the Guaranteed Obligations or this guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Obligations or this guaranty; (j) the existence of
any claim, setoff or other rights which any Guarantor may have at any time
against the Borrower or any other Person in connection herewith or an unrelated
transaction; (k) without limiting the foregoing, all defenses based on
suretyship or impairment of collateral; or (l) any other circumstance, whether
or not similar to any of the foregoing, which could constitute a defense to a
guarantor, including all defenses based on suretyship or impairment of
collateral; all whether or not any Guarantor shall have had notice or knowledge
of any act or omission referred to in the foregoing clauses (a) through (l) of
this Section. It is agreed that each Guarantor’s liability hereunder is several
and independent of any other guaranties or other obligations not arising under
this Article XIII at any time in effect with respect to the Guaranteed
Obligations or any part thereof and that each Guarantor’s liability hereunder
may be enforced regardless of the existence, validity, enforcement or
non-enforcement of any such other guaranties or other obligations not arising
under this Article XIII or any provision of any applicable law or regulation
purporting to prohibit payment by the Borrower of the Guaranteed Obligations in
the manner agreed upon by the Borrower and the Administrative Agent, the LC
Issuers and the Lenders.
 
13.4  Acceleration. Each Guarantor agrees that, as between such Guarantor on the
one hand, and the Lenders, the LC Issuers and the Administrative Agent, on the
other hand, the obligations of the Borrower guaranteed under this Article XIII
may be declared to be forthwith due and payable, or may be deemed automatically
to have been accelerated, as provided in Section 8.1 hereof for purposes of this
Article XIII, notwithstanding any stay, injunction or other prohibition (whether
in a bankruptcy proceeding affecting the Borrower or otherwise) preventing such
declaration as against the Borrower and that, in the event of such declaration
or automatic acceleration, such obligations (whether or not due and payable by
the Borrower) shall forthwith become due and payable by such Guarantor for
purposes of this Article XIII.
 
13.5  Marshaling; Reinstatement. None of the Lenders nor the LC Issuers nor the
Administrative Agent nor any Person acting for or on behalf of the Lenders, the
LC Issuers or the Administrative Agent shall have any obligation to marshal any
assets in favor of any Guarantor or against or in payment of any or all of the
Guaranteed Obligations. If any Guarantor, the Borrower or any other guarantor of
all or any part of the Guaranteed Obligations makes a payment or payments to any
Lender, any LC Issuer or the Administrative Agent, or any Lender, any LC Issuer
or the Administrative Agent receives any proceeds of collateral, which payment
or payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to the
Borrower, any Guarantor, such other guarantor or any other Person, or their
respective estates, trustees, receivers or any other party, including, without
limitation, the Guarantors, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
the part of the Guaranteed Obligations which has been paid, reduced or satisfied
by such amount shall be reinstated and continued in full force and effect as of
the time immediately preceding such initial payment, reduction or satisfaction.
 
13.6  Delay of Subrogation. Notwithstanding any payment made by or for the
account of any Guarantor pursuant to this Article XIII, no Guarantor shall be
subrogated to any right of the Administrative Agent, any LC Issuer or any
Lender, or have any right to obtain reimbursement from the Borrower, until such
time as the Administrative Agent and each Lender shall have received final
payment in cash of the full amount of the Guaranteed Obligations.
 
ARTICLE XIV  
 
NOTICES
 
14.1  Notices. Except as otherwise permitted by Section 2.13 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission or, subject to
Section 14.2, electronic mail or posting on a website) and shall be given to
such party at (i) in the case of the Borrower or the Administrative Agent, its
address, facsimile number or electronic mail address set forth on Schedule 14.1
or at such other address, facsimile number or electronic mail address as such
party may hereafter specify for the purpose by notice to the other parties
hereto and (ii) in the case of any Lender, at the address, facsimile number or
electronic mail address set forth in its Administrative Questionnaire or such
other address, facsimile number or electronic mail address as such Lender may
hereafter specify for such purpose by notice to the Borrower and the
Administrative Agent. Subject to the last paragraph of Section 6.1, each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Administrative
Agent under Article II shall not be effective until received.
 
14.2  Limited Use of Electronic Mail. Electronic mail and internet and intranet
websites may be used to distribute routine communications, such as financial
statements and other information as provided in Section 6.1, and to distribute
Loan Documents for execution by the parties thereto, but not for purposes of
other notices hereunder.
 
14.3  Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such document
and signature shall, subject to applicable law, have the same force and effect
as a manually-signed original and shall be binding on the Borrower, the
Administrative Agent, the LC Issuers and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.
 
ARTICLE XV  
 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto
may execute this Agreement by signing any such counterpart. This Agreement shall
be effective when it has been executed by the Borrower, the Guarantors, the
Administrative Agent, the LC Issuers and the Lenders and each party has notified
the Administrative Agent by facsimile transmission or telephone that it has
taken such action.
 
ARTICLE XVI  
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
16.1  CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING 735 ILCS 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD
TO CONFLICTS OF LAW PROVISIONS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
16.2  CONSENT TO JURISDICTION. EACH OF THE BORROWER AND EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, AND THE BORROWER
AND EACH GUARANTOR HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVE ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
THE BORROWER OR ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY THE BORROWER OR ANY GUARANTOR AGAINST THE ADMINISTRATIVE
AGENT, ANY LC ISSUER OR ANY LENDER, OR ANY AFFILIATE OF THE ADMINISTRATIVE
AGENT, ANY LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS .
 
16.3  WAIVER OF JURY TRIAL. THE BORROWER, EACH GUARANTOR, THE ADMINISTRATIVE
AGENT, EACH LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
[Signature Pages Follow]
1.1  
 

13285046 01789880
   





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower, the Guarantors, the Lenders, the LC Issuers,
the Syndication Agent and the Administrative Agent have executed this Agreement
as of the date first above written.
 


VECTREN UTILITY HOLDINGS, INC., as the Borrower


By:/s/ Robert L. Goocher                                  
Name: Robert L. Goocher
Title:   Vice President and Treasurer


INDIANA GAS COMPANY, INC., as Guarantor
 
By:/s/ Robert L. Goocher                                  
Name: Robert L. Goocher
Title:   Vice President and Treasurer

SOUTHERN INDIANA GAS AND ELECTRIC COMPANY, as Guarantor
 
By:/s/ Robert L. Goocher                                  
Name: Robert L. Goocher
Title:   Vice President and Treasurer



VECTREN ENERGY DELIVERY OF OHIO, INC., as Guarantor
 
By:/s/ Robert L. Goocher                                  
Name: Robert L. Goocher
Title:   Vice President and Treasurer


JPMORGAN CHASE BANK, N.A., Individually, as Administrative Agent and as an LC
Issuer


By:/s/ Robert C. Mertensotto                       
Name: Robert C. Mertensotto
Title: Managing Director

LASALLE BANK NATIONAL ASSOCIATION,
Individually, as Syndication Agent and as an LC Issuer


By:/s/ Sean P Drinan                                 
Name: Sean P Drinan
Title: First Vice President

WACHOVIA BANK, N.A.


By:/s/ Allison Newman                             
Name: Allison Newman
Title: Vice President

FIFTH THIRD BANK


By:/s/ Dwight Hamilon                                                   
Name: Dwight Hamilon
Title: Senior Vice President

MIZUHO CORPORATE BANK, LTD.


By:/s/ Raymond Ventura                                   
Name: Raymond Ventura
Title: Deputy General Manager
 
 

--------------------------------------------------------------------------------

 

UNION BANK OF CALIFORNIA, N.A.


By:/s/ Susan K. Johnson                         
Name: Susan K. Johnson
Title: Vice President

U.S. BANK NATIONAL ASSOCIATION


By:/s/ Karen Meyer                                     
Name: Karen Meyer
Title: Vice President

BANK OF AMERICA, N.A.


By:/s/ Brian Sallee                                      
Name: Brian Sallee
Title: Vice President

REGIONS BANK


By:/s/ Scott A Dvornik                        
Name: Scott A Dvornik
Title: Vice President

NATIONAL CITY BANK, INDIANA


By:/s/ Tracy J. Venable                      
Name: Tracy J. Venable
Title: Vice President

THE BANK OF NEW YORK


By:/s/ Cynthia D. Howells                 
Name: Cynthia D. Howells
Title: Vice President

OLD NATIONAL BANK


By:/s/ Sara L. Miller                       
Name: Sara L. Miller
Title: Vice President

INTEGRA BANK NATIONAL ASSOCIATION


By:/s/ Jeffrey D. Jackson                    
Name: Jeffrey D. Jackson
Title: Senior Vice President





13285046 01789880
 
VUHI Credit Agreement





--------------------------------------------------------------------------------





PRICING SCHEDULE
 
Pricing
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Level VI Status
Applicable Margin for Eurodollar Advances
0.230%
0.270%
0.350%
0.425%
0.500%
0.800%
Applicable Margin for Floating Rate Advances
0.00%
0.00%
0.00%
0.00%
0.00%
0.00%
Applicable Fee Rate
0.07%
0.08%
0.10%
0.125%
0.15%
0.20%

 
In addition, at any time that the Aggregate Outstanding Credit Exposure exceeds
50% of the Aggregate Commitment, then the Applicable Margin for Floating Rate
Advances and Eurodollar Advances shall be increased by 0.10%.
 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A2 or better or the Borrower’s S&P Rating is A or better.
 
“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A3 or
better or the Borrower’s S&P Rating is A- or better.
 
“Level III Status” exists at any date if, on such date (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa1 or better and the Borrower’s S&P Rating is BBB+ or better.
 
“Level IV Status” exists at any date if, on such date (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower’s Moody’s Rating is Baa2 or better and the Borrower’s S&P Rating is BBB
or better.
 
“Level V Status” exists at any date if, on such date (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower’s Moody’s Rating is Baa3 or better and the
Borrower’s S&P Rating is BBB- or better.
 
“Level VI Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.
 
“Moody’s Rating” means, at any time, the credit rating issued by Moody’s
Investors Service, Inc. and then in effect with respect to the Borrower’s senior
unsecured long-term debt securities without third-party credit enhancement.
 
“Rating” means the S&P Rating or the Moody’s Rating.
 
“S&P Rating” means, at any time, the credit rating issued by Standard and Poor’s
Rating Services, a division of The McGraw Hill Companies, Inc., and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
 
“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.
 
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as determined from its
then-current Moody’s and S&P Ratings. The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date. If at any time the Borrower has no Moody’s Rating or no S&P Rating,
but has a Rating, the Status shall be determined based on the Rating that is
then in effect. If at any time the Borrower has no Moody’s Rating and has no S&P
Rating, Level VI Status shall exist. If the Borrower is split rated and the
rating differential is two credit rating levels or more, then the intermediate
credit rating at the midpoint (or, if there is no midpoint, the higher of the
two credit ratings) shall apply.
 



13285046 01789880
 
t





--------------------------------------------------------------------------------





SCHEDULE I


COMMITMENTS


Lender
Commitment
 
 
JPMorgan Chase Bank, N.A.
$50,000,000
LaSalle Bank National Association
$50,000,000
Wachovia Bank, N.A.
$50,000,000
Fifth Third Bank
$35,000,000
Mizuho Corporate Bank, Ltd.
$35,000,000
Union Bank of California, N.A.
$70,000,000
US Bank National Association
$35,000,000
Bank of America, N.A.
$50,000,000
Regions Bank
$30,000,000
National City Bank, Indiana
$40,000,000
The Bank of New York
$35,000,000
Old National
$20,000,000
Integra Bank National Association
$15,000,000
   
Total
$515,000,000


